DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 05/17/2021. Claims 1-18 are pending and are examined below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0344911 A1 (“Shimura”).

Regarding claim 1, Shimura teaches a method for providing a vehicle position by a vehicle to a networked device, wherein the method has the following steps the method comprising establishing the vehicle position on the basis of raw satellite navigation data and driving dynamics data, the driving dynamics data indicating driving dynamics of the vehicle sensed by vehicle sensors in the vehicle; and, and transmitting, by the at least one processor, sending the vehicle position to the networked device (see at least Abstract and [0052]).

Regarding claim 2, Shimura further teaches receiving, by the networked device of device, the vehicle position sent (see at least Abstract and [0052]).

Regarding claim 3, Shimura further teaches a method for calculating a driving time of a vehicle to a location of a networked end user device, wherein establishing the a vehicle position on the basis of raw satellite navigation data and driving dynamics data, sending the vehicle position to a networked vehicle device located in the vehicle establishing a user position of the networked end user device sending the vehicle position from the networked vehicle device to the networked end user device and/or sending the user position from the networked end user device to the networked vehicle device, and calculating the driving time on the basis of user position and the vehicle position (see at least Fig. 12 and [0112]).

    PNG
    media_image1.png
    641
    565
    media_image1.png
    Greyscale


Regarding claim 4, Shimura further teaches displaying the driving time on a display of the networked end user device (see at least Fig. 12 and Fig. 13).

Regarding claim 5, Shimura further teaches the step of calculating the driving time is carried out in the networked end user device or is carried out in another device and transmitted to the networked end user device (see at least [0112]-[0114]).

Regarding claim 6, Shimura further teaches the step of calculating the driving time is carried out in the networked vehicle device or is carried out in another device and transmitted to the networked vehicle device (see at least [0112]-[0114]).

Regarding claim 7, Shimura further teaches is performed in the context of a driving service or is used to optimize navigation systems and other systems based on position transmission (see at least Abstract).

Regarding claim 8, Shimura further teaches an arrival time of the vehicle (10) at the user position is calculated on the basis of the driving time (see at least [0112]-[0114]).

Regarding claim 9, Shimura further teaches displaying the arrival time on a display of the networked end user device (see at least Fig. 12 and Fig. 13).

Regarding claim 10, Shimura further teaches displaying the vehicle position on the networked end user device (see at least Fig. 12).

Regarding claim 14, Shimura further teaches a networked device configured to perform a method according to claim 1 (see at least Abstract and Fig. 1).

Regarding claim 15, Shimura further teaches a non-volatile computer-readable storage medium, on which program code is stored, on execution of which a processor performs a method according to claim 1 (see at least [0084]).

Regarding claim 17, Shimura further teaches the step of calculating the driving time is carried out in the networked end user device or is carried out in another device and transmitted to the networked end user device (see at least [0112]-[0114]).

Regarding claim 18, Shimura further teaches the step of calculating the driving time is carried out in the networked vehicle device or is carried out in another device and transmitted to the networked vehicle device (see at least [0112]-[0114]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0344911 A1 (“Shimura”) in view of US 10,191,918 B1 (“Siris”).

Regarding claim 11, Shimura is not explicit on a confidence interval, however,
	Siris discloses concepts for enhanced location information where establishing the vehicle position a confidence interval is established for the position (see at least Col. 22 line 47 – Col. 23 line 33).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Siris with the system disclosed by Shimura in order to standardize, digital addresses, the mapping computing entity can easily search for serviceable points in relation to locations for which known location information/data exists (Siris, Col. 30 lines 1-6).

Regarding claim 12, Shimura is not explicit on a confidence interval, however,
	Siris discloses the confidence interval is also transmitted on sending and/or receiving of the vehicle position (see at least Col. 22 line 47 – Col. 23 line 33).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Siris with the system disclosed by Shimura in order to standardize, digital addresses, the mapping computing entity can easily search for serviceable points in relation to locations for which known location information/data exists (Siris, Col. 30 lines 1-6).

Regarding claim 13, Shimura is not explicit on a confidence interval, however,
	Siris discloses a confidence interval for the driving time is calculated on the basis of the confidence interval for the vehicle position (see at least Col. 22 line 47 – Col. 23 line 33).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Siris with the system disclosed by Shimura in order to standardize, digital addresses, the mapping computing entity can easily search for serviceable points in relation to locations for which known location information/data exists (Siris, Col. 30 lines 1-6).

Regarding claim 16, Shimura is not explicit on a confidence interval, however,
	Siris discloses a confidence interval for the driving time is calculated on the basis of the confidence interval for the vehicle position(see at least Col. 22 line 47 – Col. 23 line 33).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Siris with the system disclosed by Shimura in order to standardize, digital addresses, the mapping computing entity can easily search for serviceable points in relation to locations for which known location information/data exists (Siris, Col. 30 lines 1-6).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665